Exhibit 10.1
 
 
MANAGEMENT SERVICES AGREEMENT
 
This management services agreement (the “Agreement”) is dated as of January 1,
2015, and is between SP Corporate Services LLC (“SP Corporate”), a Delaware
limited liability company having an office at 590 Madison Avenue, 32nd Floor,
New York, New York 10022, and ModusLink Global Solutions, Inc., a Delaware
corporation (the “Company”), having an office at 1601 Trapelo Road, Suite 170,
Waltham, Mass. 02451 (the “Company Office”).
 
RECITALS
 
WHEREAS, the Company desires to have SP Corporate furnish certain services to
the Company and its subsidiaries, as described in Section 1.01 (“Services”), and
SP Corporate has agreed to furnish Services pursuant to the terms and conditions
set forth herein.
 
WHEREAS, a Special Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) comprised of disinterested directors approved this
Agreement and recommended the Board’s approval, and a majority of the
disinterested directors of the Company has voted to approve this Agreement.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
Section 1.           Engagement of SP Corporate
 
1.01.            Services.
 
(a)           During the term of this Agreement, SP Corporate shall provide to
the Company and its subsidiaries the Services described and defined on Exhibit A
in connection with the business, operations and affairs, both ordinary and
extraordinary, of the Company and its subsidiaries and affiliates.  During the
term of this Agreement, SP Corporate shall provide to the Company the
non-exclusive services of persons designated by SP Corporate to perform the
Services in accordance with the terms and provisions of this Agreement (the
“Designated Persons”), of whom any proposed executive officers of the Company
shall be approved by the Committee.  Each of the Designated Persons shall devote
such time and effort as is reasonably necessary to fulfill the statutory and
fiduciary duties applicable in their performance of the Services until such time
as such Designated Person is instructed or removed by the Board or the
resignation of such Designated Person in such capacity to perform their
applicable Services or his or her death.  In the event a Designated Person
ceases for any reason to serve in such capacity to perform their applicable
Services, SP Corporate has a right, but not an obligation, to propose another
person to serve is such capacity to perform the applicable Services.  If such
person is required to be approved by the Board, then this Agreement shall be
deemed amended accordingly.  This Agreement shall apply in all material respects
to any successor to a Designated Person who performs their applicable Services
in accordance with this Agreement and the term Designated Person used herein
shall apply to any such successor.
 
 
 

--------------------------------------------------------------------------------

 
 
1.02.            In performing Services, SP Corporate and its personnel shall be
subject to the oversight of the Committee and shall report to the Company’s
Chief Executive Officer at least quarterly and otherwise in accordance with such
procedures as may be adopted by the Committee from time to time.  SP Corporate,
any Designated Person, any of SP Corporate’s Agents (as defined below) or any of
its personnel may incur an obligation or enter into any transaction on behalf of
the Company, other than as specifically contemplated hereby, only (a) with the
prior approval of the Committee or (b) in accordance with any written delegation
of authority delivered to SP Corporate with the consent of the Committee (as
such delegation of authority may be amended from time to time, the “Delegation
of Authority”).
 
1.03.            While the amount of time and personnel required for performance
by SP Corporate hereunder will necessarily vary depending upon the nature and
type of Services, SP Corporate shall devote such time and effort and make
available such personnel as may from time to time reasonably be required for the
performance of Services hereunder and shall use its reasonable best efforts to
carry out the purposes of the Company and shall perform Services to the best of
its abilities in a timely, competent and professional manner, in compliance with
any laws relevant to such Services, in compliance with the Delegation of
Authority, in compliance with the Company’s policies, procedures and controls
provided by the Company to SP Corporate in writing from time to time and in
compliance with such reasonable directions as SP Corporate’s officers, employees
or representatives may receive from the Committee or from the Company’s officers
or other designated representatives from time to time.
 
1.04.            Exhibit A may be amended from time to time to provide for
additional Services, the elimination of certain Services, increases or decreases
to the compensation paid hereunder, or other changes, upon the mutual agreement
of the parties hereto.
 
1.05.            In the performance of Services, SP Corporate will (i) assist
and support the Company’s compliance with the requirements of the Securities
Exchange Act of 1934, as amended, Securities Act of 1933, as amended, the
Sarbanes Oxley Act of 2002 (the “SOA”) and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder (including Section 404
of the SOA related to internal controls and Sections 302 and 906 of the SOA
related to certifications) and any other applicable Federal or state securities
law, and act in a manner consistent with regards thereto, and (ii) not cause the
Company to violate, any statue or regulation or any order, writ, judgment, or
decree of any court, arbitrator or governmental authority applicable to the
Company and its subsidiaries and affiliates.
 
Section 2.          Term and Termination
 
2.01.            This Agreement shall commence effective as of January 1, 2015,
and shall continue through June 30, 2015 unless and until terminated as provided
in Section 2.02 below; provided, however, the fees hereunder shall be subject to
an review and adjustment as agreed upon by the parties hereto.
 
2.02.            This Agreement may be terminated (i) by either party, effective
on any anniversary date, upon not less than ninety (90) days prior written
notice to the other; (ii) by the Company, at any time, on less than ninety (90)
days notice; provided that, if the Company provides less than ninety (90) days
notice, it shall pay to SP Corporate a termination fee equal to 125% of the fees
due under this Agreement, as calculated under Section 3, from, and including,
such termination date until, and including, the 90th day following the date of
such notice; (iii) immediately upon the bankruptcy or dissolution of SP
Corporate, or (iv) immediately by the Company for Cause or upon a material
breach of this Agreement (as reasonably determined by the Committee) by SP
Corporate.
 
 
2

--------------------------------------------------------------------------------

 
 
For the purposes of this Agreement, “Cause” shall mean, with respect to the
termination of this Agreement, fraud, gross negligence, criminal conduct or
willful misconduct by SP Corporate or any Designated Person, as applicable, or
breach of fiduciary duty by any Designated Person, in connection with performing
its or his or her respective duties hereunder, as reasonably determined by the
Committee.
 
2.03.          In the event this Agreement is terminated pursuant to Section
2.02 above, SP Corporate shall cease to perform Services.  If the termination of
this Agreement takes effect on a day other than the end of a calendar month,
monthly fees shall be prorated based on the number of days that SP Corporate
performed Services during such calendar month until termination.
 
Section 3.           Payments to SP Corporate
 
3.01.            In consideration of Services furnished by SP Corporate
hereunder, the Company shall pay to SP Corporate a fixed monthly fee with
respect to the Services in the amount of $175,000.
 
The fee payable hereunder shall be paid by the Company to SP Corporate on or
about the first day of each month during the term of this Agreement.
 
3.02.            The Company shall reimburse SP Corporate and the Designated
Persons for all documented,  reasonable and necessary business expenses incurred
on behalf of the Company in connection with the performance of Services to third
parties, including, but not limited to:
 
(a)          Costs of legal, tax, accounting, consulting, auditing,
administrative, compliance, marketing, investor relations and other similar
services rendered for the Company, including such services rendered by providers
retained by SP Corporate or the Designated Persons to the extent that there is
insufficient expertise within SP Corporate to provide such services.
 
(b)          Costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third party vendors
to the extent that there is insufficient expertise within SP Corporate to
provide such services.
 
(c)          Costs of maintaining or determining compliance with all federal,
state and local rules and regulations or any other regulatory agency.
 
(d)          Director and officer liability insurance premiums and the cost of
any “errors and omissions” or similar insurance that the Company requires SP
Corporate to maintain for benefit of the Company in connection with performance
of the Services under this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)          Other fees payable to third party administrators and service
providers.
 
(f)          Expenses connected with communications to holders of securities of
the Company and other bookkeeping and clerical work necessary in maintaining
relations with holders of such securities and in complying with the continuous
reporting and other requirements of governmental bodies or agencies, including,
without limitation, all costs of preparing and filing required reports with the
Securities and Exchange Commission, the costs payable by the Company to any
transfer agent and registrar in connection with the listing and/or trading of
the Company’s securities on any exchange, the fees payable by the Company to any
such exchange in connection with its listing, costs of preparing, printing and
mailing the Company’s annual report to its stockholders and proxy materials with
respect to any meeting of the stockholders of the Company, including such
services as rendered by providers retained by SP Corporate or the Designated
Persons.
 
(g)          Litigation expenses, including professional and consulting fees
incurred in connection with performance of the Services under this Agreement.
 
(h)          Expenses incurred by managers, officers, employees and agents of SP
Corporate or the Designated Persons for travel on behalf of the Company  and
other out-of-pocket expenses incurred by managers, officers, employees and
agents of SP Corporate or the Designated Persons.
 
(i)          All other expenses not otherwise covered hereunder actually
incurred by SP Corporate and the Designated Persons which are reasonably
necessary for the performance of the Services under this Agreement.
 
Expenses incurred by SP Corporate on behalf of the Company and reimbursable
pursuant to this Section 3.02 shall be reimbursed by the Company no less than
monthly.  SP Corporate shall prepare a statement documenting such expenses
during each month, and the Company shall reimburse SP Corporate for such
expenses within thirty (30) days after receipt and approval of such statement
and such supporting material as the Committee may require.
 
3.03.           The provisions of Section 3.02 shall survive the expiration or
earlier termination of this Agreement to the extent such expenses have
previously been incurred or are incurred in connection with such expiration or
termination.  For the avoidance of doubt, the expenses payable by the Company as
described in Section 3.02 are exclusive of, and in addition to, the monthly fees
payable pursuant to Section 3.01.
 
Section 4.           Representations and Warranties of SP Corporate and the
Designated Persons
 
4.01.            SP Corporate hereby makes the following representations and
warranties on which the Company has relied in making the delegation set forth in
this Agreement:
 
(a)           SP Corporate is a Delaware limited liability company, duly
organized, validly existing and in a good standing under the laws of the State
of Delaware and is duly qualified as a foreign company in each jurisdiction in
which the nature of its business makes such qualification necessary.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           SP Corporate has all requisite power and SP Corporate has
authority to execute, deliver and perform this Agreement, and the execution,
delivery and performance of this Agreement have been duly authorized by all
necessary action on the part of SP Corporate.
 
(c)           This Agreement constitutes a legal, valid and binding obligation
of SP Corporate, enforceable against it in accordance with its terms.
 
(d)           The execution, delivery and performance by SP Corporate or the
Designated Persons of this Agreement does not (i) violate any provision of the
operating agreement of SP Corporate, (ii) violate any statue or regulation or
any order, writ, judgment, or decree of any court, arbitrator or governmental
authority applicable to SP Corporate or any of its assets or the Designated
Persons, or (iii) violate or constitute, with or without notice or lapse of
time, a default under, or result in the creation or imposition of any lien on
the assets of SP Corporate pursuant to the provisions of, any mortgage,
indenture, contract, agreement or other undertaking to which SP Corporate is a
party.
 
(e)           To the knowledge of SP Corporate, there are no past or present
actions, occurrences, conditions or circumstances that could reasonably be
expected to adversely affect the Company’s ability to comply with the
requirements of applicable Federal and state securities laws or its control
environment, in each case by reason of the entry by the Company into this
Agreement or the provision of Services by SP Corporate.
 
Section 5.          Agents
 
5.01.            SP Corporate may delegate any or all of the powers, rights and
obligations under this Agreement and may appoint, employ, contract or otherwise
deal with any person or entity (each, an “Agent”) in respect of the performance
of Services.  SP Corporate may assign to any such Agent approved by the
Committee the right to receive any fee or reimbursement of expenses as SP
Corporate would be entitled to receive under this Agreement.
 
5.02.            SP Corporate shall supervise the activities of its Agents, and
notwithstanding the designation of or delegation to any Agent, SP Corporate
shall remain obligated to the Company for the proper performance of Services;
provided, however, that SP Corporate and the Company may enter into any
agreement for indemnification pursuant to which an Agent may indemnify and hold
harmless SP Corporate and the Company, jointly and severally, from any liability
to them arising by reason of the act or omission of such Agent. Nothing
contained herein shall affect or otherwise limit the indemnification obligations
of SP Corporate to the Company as provided in Section 9.
 
Section 6.           Records; Access
 
6.01.            SP Corporate and its officers, employees and representatives,
including the Designated Persons, in performance of Services, shall have access
to all accounting books, ledgers, receipts, business information, employee
information, research, organizational structure information, data, computer
programs and budget figures of the Company and its subsidiaries and any other
information of the Company and its subsidiaries related to the performance of
Services by SP Corporate, its officers, employees, and representatives,
including the Designated Persons, whether or not considered material (the
“Information”), and the Company shall promptly make any such Information
available to SP Corporate upon its reasonable request.
 
 
5

--------------------------------------------------------------------------------

 
 
6.02.            SP Corporate covenants that during the term of this Agreement
it will notify the Company of any change in SP Corporate’s business, financial
condition, results of operations or status that would reasonably be expected to
have a material effect on the provision of Services under this Agreement.
 
6.03.            In the event the Agreement is terminated, SP Corporate will
transfer any and all physical and electronic records of the Company in a
reasonable format specified by the Company and will make source codes owned or
controlled by SP Corporate available to the Company during a transition period
of up to nine (9) months following the date of termination.
 
Section 7.           Limitation on Activities
 
Notwithstanding any provision of this Agreement, SP Corporate and its personnel
shall not take any action which, in their sole judgment made in good faith,
would violate any law, rule, regulation or statement of policy of any
governmental body or agency having jurisdiction over the Company and its
subsidiaries and affiliates, or otherwise not permitted by the Company’s
Certificate of Incorporation or By-laws, as each may be amended from time to
time, or policies and procedures, except if such action shall be ordered in
writing by the Committee following the affirmative vote of a majority of the
members of the Committee present at a properly called meeting of the Committee,
in which case SP Corporate or its personnel shall have no liability for acting
in accordance with the specific instructions of the Company so given.
Notwithstanding the foregoing, the officers, directors, members, employees,
affiliates, consultants or agents of SP Corporate (the “SP Corporate Persons”)
(except the Designated Persons in their respective capacities provided
hereunder) shall not be liable to the Company or holders of its securities for
any act or omission by SP Corporate or  any Designated Person, as applicable,
taken or omitted to be taken in the performance of Services under this Agreement
except as provided in Section 9 of this Agreement.
 
Section 8.           Limitation on Liability
 
SP Corporate shall reasonably rely on information provided to it about the
Company, if any, that is provided by the Company or the Company’s subsidiaries,
employees, agents or representatives.  In no event shall SP Corporate be liable
for any error or inaccuracy of any report, computation or other information or
document produced in accordance with this Agreement, for whose accuracy the
Company assumes all responsibility, unless resulting from the fraud, gross
negligence or willful misconduct of SP Corporate or the SP Corporate
Persons.  Notwithstanding any provision herein to the contrary, except with
respect to fraud, gross negligence or willful misconduct by SP Corporate, any
Designated Person or other SP Corporate Persons, SP Corporate’s aggregate
liability with respect to, arising from, or arising in connection with this
Agreement, or from all Services provided or omitted to be provided under this
Agreement, whether in contract, or in tort, or otherwise, is limited to, and
shall not exceed the amounts paid hereunder by the Company to SP Corporate as
fees and charges for the trailing twelve months from the date of any claim, but
not including reimbursable expenses.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 9.          Indemnity and D&O Insurance.
 
9.01.            To the fullest extent permitted by law, SP Corporate shall
defend, indemnify, save and hold harmless the Company from and against any
claims, liabilities, damages, losses, costs or expenses, including amounts paid
in satisfaction of judgments, in compromises and settlements, as fines and
penalties and legal or other costs and reasonable expenses of investigating or
defending against any claim or alleged claim of any nature whatsoever resulting
from SP Corporate’s, the Designated Persons’ or the SP Corporate Persons’
activities or services under this Agreement (a “Claim”) and incurred by reason
of SP Corporate’s, any Designated Person’s or the SP Corporate Persons’, as
applicable, fraud or willful misconduct; provided, however, that SP Corporate or
the Designated Persons shall not be held responsible for (i) any action of the
Company in which SP Corporate or any Designated Person, as applicable, advised
the Board or the Committee prior to taking such action and the Board (including
a majority of the disinterested directors) or the Committee declined to follow
such advice and such decision was provided in writing to SP Corporate or (ii)
any Claim to the extent such Claim is occasioned by the fraud, gross negligence
or willful misconduct of the Company’s officers, directors, employees,
consultants or agents (except for the Designated Persons, SP Corporate or the SP
Corporate Persons).
 
9.02.            To the fullest extent permitted by law, the Company shall
defend, indemnify, save and hold harmless SP Corporate and the SP Corporate
Persons from and against any Claim, including any negligent errors or omission,
and except to the extent any such Claim is occasioned by the fraud, gross
negligence or willful misconduct of SP Corporate, any Designated Person or the
SP Corporate Persons.
 
9.03.            The Company shall enter into customary indemnification
agreements with the Designated Persons.
 
9.04.            Promptly after receipt by SP Corporate or the Company of notice
of any Claim, it (the “Indemnified Party”) shall notify the other (the
“Indemnifying Party”) in writing; provided, however, that the failure of the
Indemnified Party to give timely notice hereunder shall not affect the rights of
the Indemnified Party to indemnification hereunder, except to the extent that
the Indemnifying Party can demonstrate actual, material prejudice to it as a
result of such failure.  The Indemnified Party shall reasonably cooperate with
appropriate requests of the Indemnifying Party with regard to the defense of any
Claim.  The Indemnifying Party shall maintain authority and control of the
defense of any such Claim and the authority to settle or otherwise dispose of
any such Claim (provided that the Indemnified Party shall have the right to
reasonably participate at its own expense in the defense or settlement of any
such Claim).  In no event, however, may the Indemnifying Party agree to any
settlement of any Claim that would affect any of the Indemnified Party’s rights
or obligations, or that would constitute an admission of guilt or liability on
the part of the Indemnified Party, without the Indemnified Party’s express prior
written consent
 
 
7

--------------------------------------------------------------------------------

 
 
9.05.            If SP Corporate should reasonably determine its interests are
or may be adverse to the interests of the Company, SP Corporate may retain its
own counsel in connection with such claim or alleged claim or action, in which
case the Company shall be liable, to the extent permitted under this Section 9,
to SP Corporate for any reasonable and documented legal, accounting or other
directly related fees and expenses incurred by SP Corporate in connection with
its investigating or defending such claim or alleged claim or action.
 
9.06.            At all times during which  the Designated Persons are acting as
non-employees in such capacity to perform their respective Services, the Company
shall cause each of them, to be covered by the Company’s D&O insurance policy
applicable to other officers and directors.
 
9.07.            Neither SP Corporate nor the Company (including their officers,
directors, members, employees, affiliates and consultants and the Designated
Persons) shall be liable to the other or any third party for any special,
consequential or exemplary damages (including lost or anticipated revenues or
profits relating to the same) arising from any claim relating to this Agreement
or any of the services provided hereunder, whether such claim is based on
warranty, contract, tort (including negligence or strict liability) or
otherwise, even if an authorized representative of SP Corporate or the Company,
as applicable, is advised of the possibility or likelihood of the same.
 
Section 10.         Payments and Duties of SP Corporate Upon Termination
 
10.01.          SP Corporate shall promptly upon termination:
 
(a)           pay to the Company any money collected and held for the account of
the Company pursuant to this Agreement, after deducting any accrued compensation
and reimbursement for its expenses to which it is then entitled under Section 3;
 
(b)           deliver to the Board all assets, books and records and documents
of the Company then in the custody of SP Corporate; and
 
(c)           cooperate with the Company to provide an orderly management
transition and the Company shall pay SP Corporate reasonable fees and expenses
in connection therewith.
 
Section 11.        Confidential Information; Non-Solicitation.  Except as
provided in Sections 11.01 and 11.02 below, neither SP Corporate nor the
Designated Persons shall at any time during or following the termination or
expiration for any reason of this Agreement, directly or indirectly, disclose,
publish or divulge to any person (except where necessary in connection with the
furnishing of Services under this Agreement), appropriate or use, or cause or
permit any other person to appropriate or use, any of the Company’s inventions,
discoveries, improvements, trade secrets, copyrights or other proprietary,
secret or confidential information not then publicly available (the
“Confidential Information”).
 
11.01.          Notwithstanding the provisions of Section 11 above, SP Corporate
or the Designated Persons or their agents may disclose Confidential Information
to SP Corporate’s representatives or agents who (i) need to know such
information to permit SP Corporate and the Designated Persons to provide
Services in accordance with the terms of this Agreement, (ii) are informed of
the confidential nature of the Confidential Information and (iii) agree to
maintain the confidentiality of the Confidential Information.
 
 
8

--------------------------------------------------------------------------------

 
 
11.02.          Notwithstanding the provisions of Section 11 above, if SP
Corporate, the Designated Persons or any of SP Corporate’s representatives are
required to disclose any Confidential Information pursuant to applicable laws or
regulations or by any subpoena or similar legal process, SP Corporate shall
promptly notify the Company in writing of any such requirement, if legally
permissible, so that the Company may seek an appropriate protective order or
other appropriate remedy or waive compliance with the provisions of this
Agreement. SP Corporate shall, and shall direct its representatives (including
the Designated Persons) to, reasonably cooperate with the Company to obtain such
a protective order or other remedy and if such order or other remedy is not
obtained, or the Company waives compliance with the provisions of this
Agreement, SP Corporate, the Designated Persons or SP Corporate’s
representatives shall disclose only that portion of the Confidential Information
which they are advised by counsel that they are legally required to so disclose
and will use good faith efforts to obtain reliable assurance that confidential
treatment will be accorded the information so disclosed.
 
11.03.          SP Corporate and the Designated Persons acknowledge that (i)
they are aware and that SP Corporate’s representatives have been advised that
(a) the Confidential Information may include material non-public information
about the Company and its subsidiaries and affiliates, and (b) the United States
securities laws and securities law of other jurisdictions prohibit any person
who has material non-public information about a company from purchasing or
selling securities of such company on the basis of such information or from
otherwise misappropriating such material non-public information in breach of
fiduciary duty or other relationship of trust and confidence, (ii) SP Corporate
has developed compliance procedures regarding the use of material non-public
information and (iii) SP Corporate, the Designated Persons and SP Corporate’s
representatives will handle such material non-public information in accordance
with applicable laws, including Federal and state securities laws. SP Corporate
and its personnel, and the Designated Persons, shall comply with the Company’s
policies regarding Confidential Information and insider trading.
 
11.04.          The Company agrees that, during the term of this Agreement, and
for a period of one (1) year from the termination of this Agreement, it will
not, directly or indirectly, without obtaining the prior written consent of SP
Corporate, solicit for employment, hire or employ any person who has served as a
Designated Person or any other officers or employees of SP Corporate or its
affiliates; provided, however, that the restriction on solicitation or hire
above shall not restrict the Company’s ability to conduct generalized searches
for employment (including through the use of general or media advertisements,
employment agencies and internet postings) not directly targeted towards SP
Corporate’s or its affiliates’ officers or employees and hiring any person that
ceases to be employed by SP Corporate or an affiliate thereof without the
Company’s prior direct solicitation.
 
11.05.          SP Corporate agrees that, during the term of this Agreement, and
for a period of one (1) year from the termination of this Agreement, it will
not, directly or indirectly, without obtaining the prior written consent of the
Company, solicit for employment, hire or employ any person who has served as an
officer or employee of the Company or its affiliates; provided, however, that
the restriction on solicitation or hire above shall not restrict SP Corporate’s
ability to conduct generalized searches for employment (including through the
use of general or media advertisements, employment agencies and internet
postings) not directly targeted towards the Company’s or its affiliates’
officers or employees and hiring any person that ceases to be employed by the
Company or an affiliate thereof without SP Corporate’s prior direct
solicitation.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 12.        Non-Exclusive Arrangement; Conflicts of Interest
 
12.01.          The Company acknowledges that SP Corporate and its Affiliated
Companies (as defined below) have in the past and may from time to time in the
future enter into agreements similar to this Agreement with other companies
pursuant to which SP Corporate may agree to provide services similar in nature
to Services being provided hereunder, and such agreements shall not constitute a
breach of this Agreement; provided, however, that SP Corporate covenants that in
doing so SP Corporate shall not breach any of its covenants or obligations
expressly set forth in this Agreement. The Company understands that the
Designated Persons, as of the respective dates they are designated to serve as
the Designated Persons, may provide services to certain other companies, and
such other activities shall not constitute a breach of this Agreement.  In
addition, to the extent business opportunities arise, the Company acknowledges
that SP Corporate will be under no obligation to present such opportunity to the
Company, and SP Corporate may, in its sole discretion, present any such
opportunity to whatever company it so chooses, or to none at all; provided,
however, nothing contained herein shall affect or otherwise limit the fiduciary
obligations of the officers and directors of the Company, including the
Designated Persons.
 
12.02.          The Company, SP Corporate and their respective Affiliated
Companies (as defined below) recognize and acknowledge that as a result of SP
Corporate providing Services pursuant to this Agreement the potential for
conflicts of interest exist between and/or among SP Corporate, the Company,
Affiliated Companies of SP Corporate and the Company and the respective officers
and directors of SP Corporate and the Company, including but not limited to (i)
that an Affiliated Company of SP Corporate may be a majority or significant
stockholder of the Company, (ii) that directors, officers, members and/or
employees of SP Corporate or of Affiliated Companies of SP Corporate may serve
as directors and/or officers of the Company, (iii) that SP Corporate and
Affiliated Companies thereof may engage and are expected to continue to engage
in the same, similar or related lines of business as those in which the Company,
directly or indirectly, may engage and/or other business activities that overlap
with or compete with those in which the Company, directly or indirectly, may
engage, (iv) that SP Corporate and Affiliated Companies thereof may have an
interest in the same areas of corporate opportunity as the Company and
Affiliated Companies thereof, and (v) that SP Corporate and Affiliated Companies
thereof may engage in material business transactions with the Company and
Affiliated Companies thereof, including (without limitation) providing Services
to or being a significant supplier of the Company and Affiliated Companies
thereof. SP Corporate and the Company agree that if either of them determines
that an actual conflict of interest exists, or if either of them has knowledge
of any actions, occurrences, conditions or circumstances that could reasonably
be expected to result in a conflict of interest, it shall disclose the fact of
such actual or prospective conflict to the other and, in such event, both SP
Corporate and the Company shall work cooperatively to either (i) resolve or
prevent, as applicable, the conflict of interest in a manner satisfactory to
both SP Corporate and the Company or (ii) cease providing or receiving the
Services giving rise to such conflict.
 
 
10

--------------------------------------------------------------------------------

 
 
12.03.          For purposes of this Agreement, “Affiliated Companies” shall
mean in respect of SP Corporate any entity which is controlled by SP Corporate,
controls SP Corporate or is under common control with SP Corporate (other than
the Company and any entity that is controlled by the Company) and in respect of
the Company shall mean any entity controlled by the Company.
 
12.04.          The Company represents and warrants that the Special Committee
of the Board has approved this Agreement and recommended Board approval, and a
majority of the disinterested directors of the Company has voted to approve this
Agreement.
 
Section 13.        Independence
 
13.01.          Except as specifically provided herein, none of the parties
shall act or represent or hold itself out as having authority to act as an agent
or partner of any other party, or in any way bind or commit any other party to
any obligations.  Nothing contained in this Agreement shall be construed as
creating a partnership, joint venture, agency, trust or other association of any
kind, each party being individually responsible for its obligations set forth in
this Agreement.  SP Corporate or its officers, employees and representatives
shall not have the authority to act for, bind, or otherwise commit the Company
or any of its subsidiaries or affiliates, and neither SP Corporate nor any of
its officers, employees or representatives shall hold itself or themselves out
as having any such authority, except (i) the Designated Persons’ authority to
act in their respective capacities provided hereunder and perform his or her
duties in such capacity, and (ii) to the extent that such authority has been
specifically granted to SP Corporate or any of its officers, employees and
representatives by the Committee.
 
13.02.          Neither party shall be responsible for the compensation, the
withholding of taxes, workers compensation, employee benefits or any other
employer liability for the employees and agents of the other party.  For the
avoidance of doubt, no Designated Person shall be entitled to receive
compensation from the Company for the services provided in the respective
capacities hereunder unless approved by the Board or the Committee.  Without
limiting the generality of the foregoing, the parties acknowledge and agree that
SP Corporate is an independent contractor and that none of SP Corporate or the
Designated Persons is an employee of the Company.  SP Corporate or an Affiliated
Company of SP Corporate shall timely withhold and pay all taxes and file all
reports required by applicable law to be withheld, paid and filed for the
Designated Persons.
 
Section 14.        General
 
14.01.          This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersedes all prior
representations and agreements, whether oral or written, and cannot be modified,
changed, waived or terminated except by a writing signed by both of the parties
hereto.  No course of conduct or trade custom or usage shall in any way be used
to explain, modify, amend or otherwise construe this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
14.02.          All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given if personally delivered, sent by nationally recognized
overnight carrier, one day after being sent, or mailed by first class registered
or certified mail, return receipt requested, five days after being sent.
 
14.03.          This Agreement shall be governed by and construed under the laws
of the State of New York and the parties hereby submit to the personal
jurisdiction of any federal or state court located therein, and agree that
jurisdiction shall rest exclusively therein, without giving effect to the
principles of conflict of laws.
 
14.04.          Except as provided in Section 5 of this Agreement, this
Agreement may not be assigned directly or indirectly, by operation of law or
otherwise, by any party hereto (including in connection with a sale or transfer
of all or substantially all of business or assets of such party, whether by
sale, merger, operation of law, or otherwise in connection with a change of
control) without the prior written consent of the other parties to this
Agreement.  This Agreement shall solely inure to the benefit of and be binding
upon the parties hereto and their permitted (in accordance with the foregoing)
successors and assigns.
 
14.05.          This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
14.06.          Sections 8, 9, 10, 11 and 14.03 and this Section 14.06 shall
survive any expiration or termination of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
The parties have duly executed this Agreement as of the date first above
written.
 

 
SP CORPORATE SERVICES LLC
     
By:
/s/ James F. McCabe, Jr.
   
Name:
James F. McCabe, Jr.
   
Title:
President






 
MODUSLINK GLOBAL SOLUTIONS, INC.
     
By:
/s/ John J. Boucher
   
Name:
John J. Boucher
   
Title:
President and Chief Executive Officer

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A
SERVICES
 
The “Services” shall include, but not be limited to,
 
 
·
Provide the non-exclusive services of a person to serve as the Company’s
corporate controller and chief accounting officer.  Such person, in his or her
capacity as corporate controller and chief accounting officer, will perform all
duties normally associated with that of a corporate controller and chief
accounting officer, including supervising and managing, as appropriate, all SEC
filing obligations and review and annual budgets and related matters.

 
 
·
Provide the non-exclusive services of a person to serve as the Company’s
treasurer.  Such person, in his or her capacity as treasurer, will perform all
duties normally associated with that of a treasurer, including responsibility
for any and all financing matters for the Company and its subsidiaries including
but not limited to debt, equity or other financings, whether through the public
markets or in private transactions, or otherwise, including the negotiation and
consummation of all of the foregoing.

 
 
·
Provide the non-exclusive services of a person to serve as division of internal
audit and perform the duties normally associated with that of a director of
internal audit.

 
 
·
Provide the non-exclusive services of people to support the Company’s M&A
function.  Such people, in their capacity as M&A support, will perform all
duties normally associated with an M&A support function including but not
limited to identification, evaluation, a broad range of due diligence functions,
and certain other similar items.       

 
 
·
Provide the non-exclusive services of a person to serve in the capacity of, but
without the title of, the Company’s corporate secretary.  Such person, in his or
her capacity as such, will coordinate with the Company’s General Counsel and
perform all duties normally associated with that of a corporate secretary,
including without limitation, organization and preparation for board meetings,
corporate record keeping, management of due diligence for corporate
transactions, review and maintenance of D&O insurance policies, and other
similar items.

 
 
·
Provide the non-exclusive services of a person to serve in the capacity of, but
without the title of, the Company’s chief legal officer.  Such person, in his or
her capacity as such, will coordinate with the Company’s General Counsel and
perform all duties normally associated with that of a chief legal officer to the
extent such duties would relate to the needs of the Company as a public
reporting entity, including:

 
 
o
advising executives and the Board on risk management, governance, and compliance
generally;

 
 
o
complying with the continuous reporting and other requirements of governmental
bodies or agencies, including, without limitation, preparing and filing required
reports with the Securities and Exchange Commission, communication with any
transfer agent and registrar in connection with the listing and/or trading of
the Company’s securities on any exchange, communication with any such exchange
in connection with the listing of the Company’s securities, preparing, printing
and mailing the Company’s annual report to its stockholders and proxy materials
with respect to any meeting of the stockholders of the Company;

 
 
o
supervising any investigations or complaints by government and self-regulatory
agencies;

 
 
 

--------------------------------------------------------------------------------

 
 
 
o
participating in the definition and development of corporate policies,
procedures and programs and providing continuing counsel and guidance on legal
matters and on legal implications of such matters;

 
 
o
serving as a key lawyer/legal advisor on all major business transactions,
including material acquisitions, divestitures, financings (including bank credit
and equity or debt offerings or placements) and joint ventures;

 
 
o
judging the merits of major court cases filed against or on behalf of the
Company, working with the General Counsel and appropriate executive(s) to define
a strategic defense and approving settlements of disputes where warranted; and

 
 
o
selecting, retaining, managing and evaluating of all outside counsel relating to
the foregoing.

 
 
·
Communications to holders of securities of the Company or its subsidiaries and
other bookkeeping and clerical work necessary in maintaining relations with
holders of such securities and in complying with the continuous reporting and
other requirements of governmental bodies or agencies, including, without
limitation, preparing and filing required reports with the Securities and
Exchange Commission, communication with any transfer agent and registrar in
connection with the listing and/or trading of the Company’s securities on any
exchange, communication with any such exchange in connection with the listing of
the Company’s securities, preparing, printing and mailing the Company’s annual
report to its stockholders and proxy materials with respect to any meeting of
the stockholders of the Company.

 
 
·
Other similar items.

 


 